Exhibit 10.4(e)

JOHN BEAN TECHNOLOGIES CORPORATION

RESTRICTED STOCK AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

This Agreement is made as of the << Grant Date>> (the “Grant Date”) by and
between John Bean Technologies Corporation, a Delaware corporation, (the
“Company”) and << Participant Name >> (the “Director”).

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may hereafter be amended and continued, is incorporated
herein by reference and made a part of this Agreement and controls the rights
and obligations of the Company and the Director under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control. The Board has
determined that it would be to the advantage and interest of the Company and its
stockholders to grant restricted stock units to the Director as an inducement to
remain in the service of the Company, and as an incentive for increased efforts
during such service.

The Board, on behalf of the Company, hereby grants on the Grant Date (1)
                                                  (            ) Restricted
Stock Units to the Director, and (2)                                          
        (            ) Annual Retainer Restricted Stock Units to the Director,
both grants being subject to the terms and conditions of the Plan and the rules
as may be applied by the Board. The Annual Retainer Restricted Stock Units
represent [select appropriate percentage based on Director’s election:] [fifty
percent (50%)] [one hundred percent (100%)] of the Director’s Annual Retainer
pursuant to the Director’s irrevocable election dated << Election Date>>.

Executed as of the Grant Date

JOHN BEAN TECHNOLOGIES CORPORATION

 

By:

 

 

   

 

 

Vice President, Human Resources

    (Director)      

 

      (Address)      

 

      (Social Security Number)



--------------------------------------------------------------------------------

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.